STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

ANTONIO          CUZA                                                                   NO.         2022    CW    0294

VERSUS


LOUISIANA             DEPARTMENT          OF                                                  JULY         5,     2022
PUBLIC          SAFETY        AND
CORRECTIONS




In   Re:          Antonio             Cuza,         applying         for    supervisory               writs,           19th

                      Judicial           District       Court,          Parish     of    East        Baton        Rouge,

                      No.     698572.




BEFORE:           McCLENDON,              WELCH,       AND    HESTER,       JJ.


           WRIT        GRANTED           WITH    ORDER.        The      trial     court' s          judgment       dated

July       1,     2021,          dismissing            the    relator'      s     petition           for        judicial
review,           is        a       final,          appealable          judgment.               See         La.        R. S.
15: 1177( A)(          10).         Therefore,          it    is   hereby        ordered        that        this       case

be   remanded               to   the      trial       court     with       instructions              to     grant       the

relator          an     appeal        pursuant         to    the    pleading        received          on        July    14,
2021,       notifying               the       trial    court       of    the     relator'       s    intention            to
seek       writs.    See                 In    Re     Howard,      541     So. 2d       195 (       La.     1989)(      per

curiam).              A copy of this court' s action is to be included in the
appellate             record.



                                                             PMC

                                                             JEW
                                                             CHH




COURT      OF     APPEAL,           FIRST       CIRCUIT




        DEPUTY         CLERK        OF    COURT
                 FOR    THE      COURT